FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARL L. JIMENA,                                  No. 11-16845

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00367-OWW-
                                                 SKO
  v.

CLIVE STANDISH; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Carl L. Jimena appeals pro se from the district court’s summary judgment in

his action alleging claims for fraud, violation of state commercial codes, and

intentional tort. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Estate of Tucker ex rel Tucker v. Interscope Records, Inc., 515 F.3d 1019,

1029 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment because Jimena failed

to present admissible evidence establishing a genuine dispute of material fact

regarding UBS AG’s liability. See id. at 1032 n.14 (nonmoving party must

establish the existence of a genuine factual dispute on the basis of admissible

evidence); Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002)

(“[u]nauthenticated documents cannot be considered in a motion for summary

judgment.”).

      The district court properly dismissed Jimena’s claims against UBS FS

because Jimena failed to allege facts sufficient to support these claims. See

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (to avoid dismissal, a plaintiff must

allege more than “labels and conclusions” or “naked assertion[s]” in support of his

claims (citation and internal quotation marks omitted)).

      The district court properly denied Jimena’s motion to remand because

defendants’ notice of removal was timely and the court had diversity jurisdiction.

See 28 U.S.C. § 1446(b) (30-day deadline for notice of removal); Cal. Civ. Proc.

Code § 415.40 (service “deemed complete on the 10th day after” certified

mailing); Bakersfield Hacienda, Inc. v. Superior Court In and For Kern Cnty., 18


                                          2                                       11-16845
Cal. Rptr. 812, 815-16 (Ct. App. 1962) (requiring “general manager” for purposes

of valid service under Cal. Civ. Proc. Code § 415.10 to be person with “general

direction and control of the business of the corporation”); see also 28 U.S.C.

§ 1332 (providing for district court diversity jurisdiction over actions “between”

citizens of different states).

       The district court did not abuse its discretion in denying Jimena’s requests

for default judgment against Standish, UBS FS, and UBS AG because these

defendants were not in default. Moreover, contrary to Jimena’s contention, the

record does not indicate that Standish was properly served. See Cal. Civ. Proc.

Code § 413.10(c) (listing proper methods of service under California law on a

person outside the United States).

       The district court did not abuse its discretion in granting UBS AG’s motion

for relief from deemed admissions. See Fed. R. Civ. P. 36(b); Hadley v. United

States, 45 F.3d 1345, 1348 (9th Cir. 1995) (setting forth standard of review).

       The district court did not abuse its discretion in denying Jimena’s motion to

disqualify the district court judge because the district court considered the grounds

for recusal and determined that Jimena failed to demonstrate that the judge’s

impartiality might be reasonably questioned or that the judge had a personal bias or

prejudice. See 28 U.S.C. § 455; Liteky v. United States, 510 U.S. 540, 555 (1994)


                                           3                                     11-16845
(“[J]udicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.”).

      Because the district court properly granted summary judgment, Jimena’s

appeal of the district court’s denial of his motions for injunctive relief and

judgment on the pleadings, which were duplicative of his opposition to summary

judgment, is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009)

(per curiam).

      Jimena’s motion to expedite decision in this case is denied as moot.

      AFFIRMED.




                                           4                                     11-16845